THE THIRTEENTH COURT OF APPEALS

                                    13-20-00172-CV


                         MYERS-WOODWARD, LLC
                                    v.
                 UNDERGROUND SERVICES MARKHAM, LLC AND
                    UNITED BRINE PIPELINE COMPANY LLC


                                   On Appeal from the
                    130th District Court of Matagorda County, Texas
                           Trial Court Cause No. 13-E-0218


                                        JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and remanded in

part, and reversed and rendered in part, and affirmed in part. The Court orders the

judgment of the trial court REVERSED and REMANDED IN PART, REVERSED AND

RENDERED IN PART, and AFFIRMED IN PART. Costs of the appeal will be taxed

against the party incurring the same.

      We further order this decision certified below for observance.

June 16, 2022